Name: Commission Regulation (EU) NoÃ 929/2010 of 18Ã October 2010 amending Regulation (EC) NoÃ 1033/2006 as regards the ICAO provisions referred to in Article 3(1) Text with EEA relevance
 Type: Regulation
 Subject Matter: European organisations;  European construction;  air and space transport;  international law;  organisation of transport
 Date Published: nan

 19.10.2010 EN Official Journal of the European Union L 273/4 COMMISSION REGULATION (EU) No 929/2010 of 18 October 2010 amending Regulation (EC) No 1033/2006 as regards the ICAO provisions referred to in Article 3(1) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management network (the interoperability Regulation) (1), and in particular Article 3(5) thereof, Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (2), and in particular Article 8(1) thereof, Whereas: (1) The Annex to Commission Regulation (EC) No 1033/2006 of 4 July 2006 laying down the requirements on procedures for flight plans in the pre-flight phase for the single European sky (3) refers to various provisions laid down by the International Civil Aviation Organisation (hereinafter ICAO). Since the adoption of Regulation (EC) No 1033/2006 those provisions have been amended by ICAO. The references in Regulation (EC) No 1033/2006 should be updated in order to meet the international legal obligations of Member States and ensure coherence with the international regulatory framework. (2) Regulation (EC) No 1033/2006 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 1033/2006, points 1, 2 and 3 are replaced by the following: 1. Chapter 3, Section 3.3 (Flight plans) of ICAO Annex 2  Rules of the Air (10th edition of July 2005 including all amendments up to No 42). 2. Chapter 4, Section 4.4 (Flight plans) and Chapter 11, Paragraph 11.4.2.2 (Movement messages) of ICAO PANS-ATM Doc. 4444 (15th edition of 2007 including all amendments up to No 2). 3. Chapter 2 (Flight plans) and Chapter 6, Paragraph 6.12.3 (Boundary estimates) of Regional Supplementary Procedures, Doc. 7030, European (EUR) Regional Supplementary Procedures (5th edition of 2008 including all amendments up to No 2). Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 15 November 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 96, 31.3.2004, p. 26. (2) OJ L 96, 31.3.2004, p. 1. (3) OJ L 186, 7.7.2006, p. 46.